            Case 1:19-cv-08076-RA Document 65 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 EFCG, INC.,                                                        DOC#:
                                                                    DATE FILED: 4-27-20
                              Plaintiff,

                         v.                                           19-CV-8076 (RA)

 AEC ADVISORS, LLC, ANDREJ AVELINI,                                        ORDER
 JOSHUA LAHRE, TYLER ALBRIGHT,
 AND JOSEPH SMETONA,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will hold the upcoming conference in this action,

scheduled for May 1, 2020 at 11:30 a.m., by telephone.           The parties shall use the dial-in

information provided below to call into the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         Counsel should also review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      April 27, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
